UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4631


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO ANTONIO ROMERO CARRANZA, a/k/a Wilfredo Romero,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00230-WO-2)


Submitted:   March 25, 2016                 Decided:   April 22, 2016


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Kyle D. Pousson, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wilfredo Antonio Romero Carranza was convicted by a jury

and sentenced to an aggregate sentence of 84 months in prison

for one count each of conspiracy to operate a chop shop, in

violation of 18 U.S.C. § 371 (2012); operating a chop shop, in

violation of 18 U.S.C. §§ 2, 2322(a)(1) (2012); possession of

concealed    stolen      vehicles,     in    violation     of    18    U.S.C.    § 2313

(2012); and three counts of transporting stolen motor vehicles,

in violation of 18 U.S.C. §§ 2, 2312 (2012) (the “chop shop

case”).     He now appeals his conviction and sentence, assigning a

number of errors.        Finding no reversible error, we affirm.

     Carranza first asserts that the district court erred by

denying his motion to substitute counsel “in view of the serious

breakdown”     in       his   relationship         with    his        court-appointed

attorney.     We review the district court’s decision for abuse of

discretion.       See United States v. Perez, 661 F.3d 189, 191 (4th

Cir. 2011).       “In determining whether a district court abused its

discretion in denying a motion for new counsel,” we consider the

“timeliness of the motion; the adequacy of the court’s inquiry

into the defendant’s complaint; and whether the attorney/client

conflict    was    so   great   that    it      resulted   in    a    total     lack   of

communication preventing an adequate defense.”                         Id. (internal

quotation marks omitted).         Carranza complained about his defense

counsel’s representation relatively early on, so his de facto

                                            2
motion was timely.             We nonetheless conclude that the district

court’s inquiry into counsel’s representation was thorough and

complete; the district court conducted multiple hearings in the

course     of     considering        and        rejecting         Carranza’s          numerous

complaints.        And   as    the   district         court    expressly        found,       the

conflict between Carranza and defense counsel was not so great

that it resulted in a total lack of communication preventing an

adequate defense.         Any suggestion to the contrary is belied by

the    record:      Counsel      successfully          moved      to     have       Carranza’s

charges severed, selected juries, questioned witnesses, objected

to    testimony    and   evidence,       moved       to    have    one    of    the     counts

against    Carranza       dismissed        and,       at     sentencing,            argued   on

Carranza’s behalf for a sentence less than the one ultimately

imposed.        Viewed as a whole, these circumstances reveal that

Carranza and his counsel shared meaningful communication such

that Carranza was able to mount a defense.                        See United States v.

Hanley, 974 F.2d 14, 17 (4th Cir. 1992) (holding that counsel’s

vigorous       defense    at     trial      indicated         a    lack        of     complete

communication breakdown).

       Next,     Carranza      claims    the      district        court       violated       his

attorney-client          privilege         by        inquiring         into         Carranza’s

complaints      about    his    attorney        in    open    court.          According       to

Carranza, the district court “should have inquired into these

matters in private as suggested in Daniels v. Woodford[, 428

                                            3
F.3d 1181 (9th Cir. 2005).]”                 In Daniels, the defense attorney

asserted -- in opposing a prosecution motion to have defense

counsel removed -- that the attorney-client privilege prevented

him from revealing his communications with his client.                         Daniels,
428 F.3d   at    1189.       In    this    case,    neither     Carranza    nor    his

attorney invoked the attorney-client privilege.                         In fact, during

the first of the hearings into Carranza’s motions, the district

court informed Carranza that “if at any point we need to have --

excuse    the      prosecutor,       if   there   is    anything    confidential      or

privileged, just let me know, because I’m glad to do that if it

needs    to   be    done.”       Neither      Carranza      nor   his    attorney    ever

indicated       that     they   wished       to   discuss     matters      outside   the

Government’s presence.               Accordingly, we discern no reversible

error stemming from the district court’s general inquiry into

defense counsel’s representation in open court.

       Third, Carranza argues the district court erred by refusing

to    consider     his    pro   se    objections       to   his   presentence    report

(“PSR”), or his pro se motion to dismiss the indictment against

him based on the conditions of his confinement.                             A criminal

defendant has no statutory or constitutional right to proceed

pro se while simultaneously being represented by counsel.                            See

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (recognizing that

Faretta v. California, 422 U.S. 806 (1975), does not require a

district court to permit “hybrid representation”).                         Accordingly,

                                              4
the district court was not obligated to consider Carranza’s pro

se motion or objections.

      Fourth, Carranza asserts the district court miscalculated

his   sentence.        Specifically,         he    argues    the    district    court

misapplied § 2B1.1(b)(2)(B) of the version of the United States

Sentencing Guidelines applicable at the time of his sentencing,

which    provided     for   a   four-level         increase    in    a     defendant’s

offense level if the underlying offense involved more than 50

victims.        Although the Government’s memorandum with respect to

restitution       identified    only    24        victims,    we    have    previously

explained in a related context that “losses relevant to finding

the appropriate offense level and therefore the proper sentence

of imprisonment is . . . not the same question as the amount of

losses properly covered by an order of restitution.”                           United

States v. Newsome, 322 F.3d 328, 338 (4th Cir. 2003).                           And a

review     of    Carranza’s     PSR    and    the     Government’s         restitution

memorandum indicate that 24 different insurance companies and at

least 47 individuals were victimized by his offenses.                            As a

result, we see no error in the district court’s application of

§ 2B1.1(b)(2)(B).




                                         5
      Finally, Carranza claims he received ineffective assistance

of counsel during his criminal trials 1 and at sentencing.                                 It is

well-established that ineffective assistance of counsel claims

may   be    addressed      on     direct    appeal        only        if    the    attorney’s

ineffectiveness      conclusively          appears       on     the        record.        United

States     v.   Powell,     680 F.3d 350,     359        (4th    Cir.       2012).      To

establish ineffective assistance of counsel, Carranza bears the

burden     of     showing       that:      (1)      counsel’s              performance       was

constitutionally      deficient;          and    (2)     the    deficient         performance

was prejudicial.          Strickland v. Washington, 466 U.S. 668, 687-

88, 691-92 (1984).          To satisfy the first hurdle, Carranza must

demonstrate       “that     counsel’s           representation             fell      below    an

objective       standard    of     reasonableness.”               Id.        at    688.       In

evaluating      counsel’s       performance,        we    “must        indulge       a    strong

presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant



      1Carranza was also convicted—in a separate case and by a
separate jury—of unlawful reentry of felon, in violation of 8
U.S.C. § 1326 (2012) (“the reentry case”).      United States v.
Carranza, No. 1:13-cr-00419-WO-1 (M.D.N.C., PACER No. 14).     A
consolidated PSR was prepared for the cases and Carranza was
sentenced in both cases at the same time, thereby resulting in a
single judgment. Counsel successfully moved to sever the appeal
and we recently affirmed the district court’s judgment to the
extent it pertains to the reentry case.     See United States v.
Carranza, No. 14-4632, 2016 WL 930199 (4th Cir. March 11, 2016)
(unpublished).   Thus, only the district court’s judgment as it
pertains to the chop shop case is at issue on this appeal.



                                            6
must overcome the presumption that, under the circumstances, the

challenged        action    might    be   considered    sound     trial    strategy.”

Id. at 689 (internal quotation marks omitted).                        To establish

prejudice      under       Strickland,     Carranza     must     demonstrate      “that

there     is   a    reasonable       probability      that,    but   for   counsel’s

unprofessional errors, the result of the proceeding would have

been different.”            Id. at 694.         We have considered Carranza’s

claims      and    conclude        that   ineffective      assistance      does    not

conclusively        appear    on    the    record.      Accordingly,       Carranza’s

claims should be raised, if at all, in a 28 U.S.C. § 2255 (2012)

motion. 2      See United States v. Baldovinos, 434 F.3d 233, 239 &

n.4 (4th Cir. 2006).

      In sum, having found no reversible error, we affirm the

district court’s judgment as it pertains to the chop shop case.

We   dispense      with     oral    argument    because    the    facts    and    legal

contentions        are   adequately       presented   in   the    materials      before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




      2We of course express no opinion on the merits of any
ineffective assistance of counsel claims Carranza might choose
to raise in some future habeas proceeding.



                                            7